                 Case 1:20-cv-01276-SAB Document 21 Filed 07/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   TINA RAMIREZ,                                    Case No. 1:20-cv-01276-SAB

12                   Plaintiff,                       ORDER GRANTING STIPULATED
                                                      REQUEST TO EXTEND TIME FOR
13           v.                                       DEFENDANT TO RESPOND TO
                                                      PLAINTIFF’S CONFIDENTIAL LETTER
14   COMMISSIONER OF SOCIAL                           BRIEF
     SECURITY,
15                                                    (ECF No. 20)
                     Defendant.
16

17

18          On July 26, 2021, the parties filed a stipulation extending the time for Defendant to serve

19 a confidential letter brief by thirty days due to an impacted workload. (ECF No. 20.) The Court
20 finds good cause to grant the stipulated extension.

21          Pursuant to the stipulation, IT IS HEREBY ORDERED that:

22          1.       Defendant’s confidential letter brief shall be served on or before August 25, 2021;

23          2.       If the parties do not agree to a remand, Plaintiff’s opening brief shall be filed on

24                   or before September 24, 2021;

25          3.       Defendant’s responsive brief shall be filed on or before October 25, 2021; and

26 / / /
27 / / /

28 / / /


                                                      1
                 Case 1:20-cv-01276-SAB Document 21 Filed 07/26/21 Page 2 of 2


 1          4.       Plaintiff’s reply shall be filed on or before November 9, 2021.

 2
     IT IS SO ORDERED.
 3

 4 Dated:        July 26, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
